DETAILED ACTION
This action is in response to an application filed 07/14/2021 in which claim 1 has been amended, claim 21 has been newly added and claims 1-18 and 20-21 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 AUGUST 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Jenkins does not disclose compacting a plurality of particles/granules together to form the compact disc comprising the plurality of granules; the Examiner disagrees. Applicants argue that “Jenkins merely discusses shaping individual granules/particles into specific shapes, as disclosed in paragraph [0265]. Specific sizes/shapes of individual granules/particles in Jenkins are achieved by varying the droplet size that is applied to a bed of powder, as disclosed in paragraph [0230]. Nowhere does Jenkins discuss compacting a plurality of granules to form a compacted disc with a predetermined thickness.” However Jenkins goes on further to disclose that “portions of the various particles can be combined with portions of other particles to form a nearly unlimited combination of features in a single particle” [0254], and specifically that further means to form these shapes after and outside of the pan agglomeration are used [0265]. And thus Jenkins is seen to disclose compacting a plurality of the 
In response to Applicants’ argument that it would not have been obvious to use the heat treatment steps of Takahashi to form the particles of Jenkins because the ceramic product of Takahashi is airtight; the Examiner disagrees. While the seal of Takahashi is disclosed to be desirably airtight, the firing procedure is not specifically disclosed to make it so, and it is noted that in Jenkins specific ingredients are included in order to form the porous structure (Jenkins [161]). Further, it is not only the seal of Takahashi that is fired in this manner, as the connecting members are disclosed to be formed with this same firing process, and thus it is seen to be a more generally applicable ceramic firing process, where the ingredient fired play a role in porosity. Thus it is seen as obvious and proper to use the firing process of Takahashi to for the particles of Jenkins.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0029039 A1 (hereinafter “Jenkins”).
Regarding claim 1 and 21 Jenkins discloses a method for fabricating a filter member, comprising: 
mixing a predetermined amount of adsorbent materials (including zeolites, alumina, mixtures thereof [0075]) i.e. to form a composite mixture [0197];
spraying water or binder (i.e. a coating mixture) to form agglomerates/granules in a pan agglomerator [0198], 
sieving agglomerates by size (i.e. filtering the granules to obtain granules having a predetermined length dimension) [0197]-[0199] and optionally forming shaped a particle by compaction or extrusion including “flattened spheres”, i.e. discs [0265]. It is not clear when the shaped particles would be classified, i.e. before or after compaction, however either order of performing the steps would have been obvious, MPEP 2144.04(IV)(C) (Note: claim 1 is not seen to limit the order of those method steps; see MPEP 2111.01 (II));

With specific regard to compacting a plurality of the obtained granules to form a compacted disc comprising the plurality of the obtained granules and having a predetermined thickness; it is disclosed that the particles may be formed into shapes other than spheres, including “disc-like” [0254] and “flattened spheres” [0265], using various means including extrusion, pressing and stamping and compaction [0265]; and that “portions of the various particles can be combined with portions of other particles to form a nearly unlimited combination of features in a single particle” [0254]. 
And thus, while it is not specifically disclosed that multiple particles are combined to form a disc, as it is disclosed that (1) multiple particles may be combined to form the particle shapes other than spheres and (2) a disc is one such disclosed shape, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to form the particles in a disc shape by compacting a plurality of the obtained granules to form a compacted disc comprising the plurality of the obtained granules, because it is an obvious combination of the disclosed embodiments. And with regard to a predetermined thickness, the size and shape of the particles are disclosed to be of importance and controlled, so while it is not specifically disclose that the shaped formed with have a predetermined thickness it would have been obvious to compact them particles to a predetermined thickness.
Regarding claim 2 Jenkins discloses the method of Claim 1, wherein the mixing and spraying are concurrently performed (mixing of dry ingredients may be before agglomerator or 
Regarding claim 3 Jenkins discloses the method of Claim 1, “Water and/or binder is sprayed onto the granules in the agglomerator via sprayers 208 to raise/maintain the moisture content of the particles at a desired level so that they stick together” [0198]; thus specific moisture is thus a result effective variable; see MPEP 2144.05 (II); Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate moisture content, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 4 Jenkins discloses the method of Claim 1, wherein the filters retains all granules; sorted into overs, goods, and fines (Fig. 4A).
Regarding claim 5 Jenkins discloses the method of Claim 1, wherein the shaping is conducted by pressing [0265] (and thus a pressing die is considered obvious or inherent), and while no specific operating pressure of the pressing is disclosed, the force used to press the particles would obviously effect the end product and is thus a result effective variable; see MPEP 2144.05 (II); Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate press operating force, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 6-7 Jenkins discloses the method of Claim 1, wherein the particles/compacted disc size (and thus thickness) may be controlled ([0116], [0176], [0195], [0199], [0230]) and may be “any size” [0232]. And thus the size/thickness is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate size/thickness, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 8 Jenkins discloses the method of Claim 1, but does not disclose  the heat-treating comprises a first heat-treating step and a second heat-treating step as claimed. However this would involve the mere duplication of the disclosed drying/heat treatment step, i.e. which may be done to further dry the particles or a portion of a batch. Where mere duplication has been held to be obvious; see MPEP 2144.04(VI)(B).
Regarding claim 11-12 Jenkins discloses the method of Claim 1, wherein a 50:50 mix of zeolite is disclosed (Table 8) and thus a 50/50 mix of zeolite with other suitable adsorbent materials such as alumina would have been obvious.
Regarding claim 16-17 and 20 Jenkins discloses the ceramic filter member formed by the method of Claim 1 wherein the pore size is not specifically disclosed to be in the range claimed however the pore size is disclosed to tunable as desired because it effects the properties of the material [0161], [0294]-[0295] and thus pore size (including pore necking size) is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pore size, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 18 Jenkins discloses the ceramic filter member of Claim 16, wherein the particles/compacted disc size (and thus diameter) may be controlled ([0116], [0176], [0195], [0199], [0230]) and may be “any size” [0232]. And thus the size/diameter is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate size/diameter, including those within the scope of the present claims, so as to produce desired end results.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of  US 2009/0214923 A1 (hereinafter “Takahashi”).
Regarding claim 8-10 Jenkins discloses the method of Claim 1, but does not disclose the heat-treating comprises a first heat-treating step and a second heat-treating step as claimed. 
However Takahashi discloses forming shaped ceramic filter member wherein two heat treatment steps are used to form it, a first pre-bake at 800-1500ºC and a second bake at 1000-1800°C [0080]-[0084] or 200-500°C for and the 1300-1600°C [0110]. 
prima facie obvious to one of ordinary skill in the art to modify the method of Jenkins by using the two step heat-treat process including a first pre-bake at 800-1500ºC and a second bake at 1000-1800°C (or first at 200-500°C then 1300-1600°C) of Takahashi because this involves the simple substitution of known ceramic body formation firing processes known in the art to obtain the predictable result of a formed ceramic body and in order to first break down and remove organic matter before finial firing to form the finished material [0110].
The durations are not as claimed however the duration of heat treatment is known to effect the product formed and is thus a result effective variable which would have been obvious to optimize; see MPEP 2144.05(II).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of  US 2015/0202562 (hereinafter “Incorvia”).
Regarding claims 13-14 Jenkins discloses the method of Claim 1, but does not disclose zinc stearate.
However Incorvia discloses zinc stearate is a known compatibilizing agent for use is resin bonded sorbents [0088]-[0090].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Jenkins by further including zinc stearate to increase compatibility and bonding.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of  US 4437429 (hereinafter “Goldstein”).
Regarding claim 15 Jenkins discloses the method of Claim 1, but does not disclose the type of zeolite.
However Goldstein discloses a number of different zeolites, including at least hydrated sodium aluminosilicates, that may be used in similar adsorbent (Abstract, Table 2, C2/L32-C3/L48). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Jenkins by substituting for the zeolite one of the zeolites as disclosed by Goldstein because this involves the simple substitution of known zeolites used in adsorbent materials to obtain the predictable results of a successful adsorbent.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                 


/Jason M Greene/            Primary Examiner, Art Unit 1773